I think it was error to strike the plea denying possession, but since the real issue was tried and decided by the referee as if such a plea were included in the plea of not guilty, no harm was done by the error complained of as to striking the special plea which in reality was the only plea legally sufficient to raise the issue that was actually tried and decided. Under our statute a plea of not guilty in an ejectment case admits possession *Page 396 
by defendant of the property sued for in plaintiff's declaration, leaving only the title to it in issue. See Section 5044 C. G. L., 3236 R. G. S. A plea denying possession is peculiarly applicable to a case where the location of the disputed land on the ground is in issue, since in such cases there is seldom if ever any controversy as to who owns the land sued for as described in the title deeds of the respective parties.